UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4567


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LEROY ANTWAN JENKINS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:07-cr-00739-DCN-1)


Submitted:    February 19, 2009            Decided:   February 23, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary   Gordon   Baker,   Assistant  Federal   Public   Defender,
Charleston, South Carolina, for Appellant. Alston Calhoun
Badger, Jr., Assistant United States Attorney, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Leroy    Antwan     Jenkins       appeals     from    his   convictions

after pleading guilty and sentence imposed for possession with

intent to distribute crack cocaine, possession of a firearm by a

convicted felon, and possession of a firearm in furtherance of a

drug trafficking crime.        Counsel has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967), stating that

after a review of the record, there are no meritorious issues

for appeal.   Jenkins has not filed a pro se supplemental brief,

and the Government declined to file a brief.                     Jenkins’ Anders

brief argues that the amended crack to powder cocaine ratio is

unconstitutional.      Jenkins’      Anders      brief    also    concludes   that

Jenkins’   guilty   plea     was   knowing     and     voluntary.      Finding   no

error, we affirm.

           In the absence of a motion to withdraw a guilty plea,

we review the adequacy of the guilty plea pursuant to Fed. R.

Crim. P. 11 for plain error.                 United States v. Martinez, 277

F.3d 517, 525 (4th Cir. 2002).                A review of the transcript of

Jenkins’ guilty plea hearing reveals that the district court

fully complied with the requirements of Rule 11.                    Jenkins’ plea

was knowingly, voluntarily, and intelligently made, with full

knowledge of the consequences attendant to his guilty plea.                      We

therefore find no plain error.



                                         2
             Jenkins’    challenge       to   the     constitutionality                of   21

U.S.C. § 841 (2006) is without merit.                 This court has repeatedly

rejected    claims   that      the   sentencing       disparity          between       powder

cocaine and crack offenses violates either equal protection or

due process.       See United States v. Perkins, 108 F.3d 512, 518

(4th Cir. 1997); United States v. Burgos, 94 F.3d 849, 876-77

(4th Cir. 1996); United States v. Fisher, 58 F.3d 96, 99-100

(4th Cir. 1995).        To the extent that Jenkins seeks to have this

court reconsider these decisions, a panel of this court cannot

overrule the decision of a prior panel.                   United States v. Simms,

441 F.3d 313, 318 (4th Cir. 2006).               Further, the 2007 amendments

to    the    Sentencing        Guidelines      have         no         effect     on        the

constitutionality       or    applicability      of      the     statutory       mandatory

minimum     sentences    for    crack    offenses.              Jenkins’       attempt      to

bolster     his   argument     with     the   Supreme           Court’s       decision      in

Kimbrough    v.   United      States,   128   S.      Ct.       558,    575     (2007),      is

misplaced because its holding that district courts may consider

the   crack/cocaine      sentencing      ratio      as      a    possible       basis       for

variance      from      the      Guidelines         is          unrelated         to        the

constitutionality of the sentencing disparity.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Jenkins’ convictions and sentence.                                   This

court requires that counsel inform Jenkins, in writing, of the

                                          3
right to petition the Supreme Court of the United States for

further review.         If Jenkins requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.     Counsel’s motion must state that a copy thereof

was served on Jenkins.

               We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the    materials

before   the    court    and   argument   would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                      4